Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J.,concurring.
The defendants arc an incorporated company, and the judgment in the present case was taken by default. The return of the sheriff shows that he served the summons “upon James Street, one of the proprietors of the company.” This is not sufficient evidence of service to give the Court jurisdiction. It does not appear that Street was “ president, or head of the cor*344poration, or secretary, cashier, or managing agent thereof.” The summons might, with as much propriety, have been served upon any other stranger. (Practice Act, § 29; Aikin v. The Quartz Rock Mariposa Gold Mining Company, 6 Cal., 186.)
Judgment reversed.